Case 5:20-cv-00772-RAO Document 18 Filed 02/11/21 Page 1 of 10 Page ID #:2273



  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
10
11        WANDA L. S.-N.,                            Case No. EDCV 20-0772-RAO
12                          Plaintiff,
13             v.                                    MEMORANDUM OPINION AND
                                                     ORDER
14        ANDREW M. SAUL, Commissioner of
          Social Security,
15                         Defendant.
16
17    I.      INTRODUCTION

18            Plaintiff Wanda L. S.-N.1 (“Plaintiff”) challenges the Commissioner’s denial

19    of her application for disability insurance benefits (“DIB”) under Title II of the Social

20    Security Act. For the reasons stated below, the decision of the Commissioner is

21    REVERSED, and the matter is REMANDED.

22    II.     PROCEEDINGS BELOW
23            On August 9, 2017, Plaintiff protectively filed a Title II application for DIB.
24    (Administrative Record (“AR”) 9, 158-61.) Her application was denied initially on
25
26    1
         Plaintiff’s name is partially redacted in compliance with Federal Rule of Civil
27    Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
      Administration and Case Management of the Judicial Conference of the United
28    States.
Case 5:20-cv-00772-RAO Document 18 Filed 02/11/21 Page 2 of 10 Page ID #:2274



  1   October 25, 2017 (AR 61-74), and upon reconsideration on February 1, 2018 (AR
  2   75-87). Plaintiff filed a request for hearing (AR 102), and a hearing was held on
  3   October 30, 2019 (AR 27-60). Represented by counsel, Plaintiff appeared and
  4   testified, along with an impartial vocational expert. (AR 27-60.) On December 3,
  5   2019, the Administrative Law Judge (“ALJ”) found that Plaintiff had not been under
  6   a disability, pursuant to the Social Security Act, from September 12, 2016, the alleged
  7   onset date, through the date of the decision. (AR 9-23.) The ALJ’s decision became
  8   the Commissioner’s final decision when the Appeals Council denied Plaintiff’s
  9   request for review. (AR 1-5.) Plaintiff filed this action on April 14, 2020. (Dkt. No.
10    1.)
11          The ALJ followed a five-step sequential evaluation process to assess whether
12    Plaintiff was disabled under the Social Security Act. Lester v. Chater, 81 F.3d 821,
13    828 n.5 (9th Cir. 1995). At step one, the ALJ found that Plaintiff had not engaged
14    in substantial gainful activity since September 12, 2016, the alleged onset date. (AR
15    11.) At step two, the ALJ found that Plaintiff had the severe impairments of
16    degenerative disc disease with radiculitis, borderline cardiomegaly, asthma,
17    fibromyalgia, obesity, history of lupus, somatic disorder, neurocognitive disorder,
18    depression, and anxiety. (AR 11.) At step three, the ALJ found that Plaintiff “d[id]
19    not have an impairment or combination of impairments that meets or medically
20    equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart P,
21    Appendix 1.” (AR 12.)
22          Before proceeding to step four, the ALJ found that Plaintiff had the residual
23    functional capacity (“RFC”) to:
24          [P]erform medium work . . . except . . . [Plaintiff] could lift and or carry
25          fifty pounds occasionally and twenty-five pounds frequently; she could
26          stand and or walk six hours in an eight-hour workday; and she could sit
27          six hours in an eight-hour workday. [Plaintiff] must avoid concentrated
28          exposure to wetness, humidity, dusts, gases, and other pulmonary

                                                 2
Case 5:20-cv-00772-RAO Document 18 Filed 02/11/21 Page 3 of 10 Page ID #:2275



  1          irritants. [Plaintiff] is limited to simple, routine tasks with no public
  2          contact and only occasional contact with coworkers and supervisors in
  3          a low stress job, defined as having only occasional decision-making
  4          duties and changes in the work setting.
  5   (AR 15.)
  6          At step four, the ALJ found that Plaintiff was unable to perform past relevant
  7   work as actually or generally performed. (AR 21.) At step five, based on Plaintiff’s
  8   age, education, work experience, RFC, and the vocational expert’s testimony, the
  9   ALJ found that there were jobs that existed in significant numbers in the national
10    economy that Plaintiff could perform.         (AR 21-22.)     Accordingly, the ALJ
11    determined that, as to Plaintiff’s claim for DIB, Plaintiff had not been under a
12    disability from September 12, 2016, through the date of the decision. (AR 22.)
13    III.   STANDARD OF REVIEW
14           Under 42 U.S.C. § 405(g), a district court may review the Commissioner’s
15    decision to deny benefits. A court must affirm an ALJ’s findings of fact if they are
16    supported by substantial evidence, and if the proper legal standards were applied.
17    Mayes v. Massanari, 276 F.3d 453, 458-59 (9th Cir. 2001). “Substantial evidence .
18    . . is ‘more than a mere scintilla[,]’ . . . [which] means—and means only—‘such
19    relevant evidence as a reasonable mind might accept as adequate to support a
20    conclusion.’” Biestek v. Berryhill, —U.S. —, 139 S. Ct. 1148, 1154, 203 L. Ed. 2d
21    504 (2019) (citations omitted); Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017).
22    An ALJ can satisfy the substantial evidence requirement “by setting out a detailed
23    and thorough summary of the facts and conflicting clinical evidence, stating his
24    interpretation thereof, and making findings.” Reddick v. Chater, 157 F.3d 715, 725
25    (9th Cir. 1998) (citation omitted).
26           “[T]he Commissioner’s decision cannot be affirmed simply by isolating a
27    specific quantum of supporting evidence. Rather, a court must consider the record
28    as a whole, weighing both evidence that supports and evidence that detracts from the

                                                3
Case 5:20-cv-00772-RAO Document 18 Filed 02/11/21 Page 4 of 10 Page ID #:2276



  1   Secretary’s conclusion.” Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001)
  2   (citations and internal quotations omitted). “‘Where evidence is susceptible to more
  3   than one rational interpretation,’ the ALJ’s decision should be upheld.” Ryan v.
  4   Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citing Burch v. Barnhart,
  5   400 F.3d 676, 679 (9th Cir. 2005)); see also Robbins v. Social Sec. Admin., 466 F.3d
  6   880, 882 (9th Cir. 2006) (“If the evidence can support either affirming or reversing
  7   the ALJ’s conclusion, we may not substitute our judgment for that of the ALJ.”). The
  8   Court may review only “the reasons provided by the ALJ in the disability
  9   determination and may not affirm the ALJ on a ground upon which he did not rely.”
10    Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (citing Connett v. Barnhart, 340
11    F.3d 871, 874 (9th Cir. 2003)).
12    IV.      DISCUSSION
13             Plaintiff raises two issues for review: (1) whether the ALJ properly considered
14    the medical evidence in assessing Plaintiff’s RFC; and (2) whether the ALJ properly
15    considered Plaintiff’s subjective statements and testimony. (Joint Submission (“JS”)
16    4.) For the reasons below, the Court remands.
17             A.    The ALJ Erred in Rejecting Plaintiff’s Subjective Symptom
18                   Testimony
19             Plaintiff contends that the ALJ failed to properly consider her subjective
20    statements and testimony regarding her symptoms and limitations.               (JS 25.)
21    Specifically, Plaintiff argues that in evaluating her subjective symptoms and
22    functional limitations, the ALJ mischaracterized Plaintiff’s activities of daily living.2
23    (JS 25.) Plaintiff argues that her activities of daily living “are minimal at best, and
24    at most consistent with an ability to perform sedentary and/or light activities of daily
25    living for brief periods of time.” (JS 25.) Plaintiff further argues that the ALJ’s
26    remaining reason for discounting her subjective testimony, the lack of supporting
27    objective evidence, cannot form the sole basis for discounting symptom testimony.
28    2
          The Court addresses Plaintiff’s claims in a different order than she presented.
                                                  4
Case 5:20-cv-00772-RAO Document 18 Filed 02/11/21 Page 5 of 10 Page ID #:2277



  1   (JS 27.) The Commissioner contends that the ALJ gave sufficient reasons supported
  2   by the record for her assessment of Plaintiff’s subjective allegations. (JS 30-33.)
  3         Where, as here, the claimant has presented evidence of an underlying
  4   impairment and the ALJ did not make a finding of malingering (see AR 16), the ALJ
  5   must “evaluate the intensity and persistence of [the] individual’s symptoms . . . and
  6   determine the extent to which [those] symptoms limit [his or her] . . . ability to
  7   perform work-related activities.”     Soc. Sec. Ruling (“SSR”) 16-3p, 2017 WL
  8   5180304, at *4. In assessing the intensity and persistence of symptoms, the ALJ
  9   “examine[s] the entire case record, including the objective medical evidence; an
10    individual’s statements . . .; statements and other information provided by medical
11    sources and other persons; and any other relevant evidence in the individual’s case
12    record.” Id. at *4. The ALJ must provide “specific, clear and convincing reasons”
13    for rejecting the claimant’s statements. Lambert v. Saul, 980 F.3d 1266, 1277 (9th
14    Cir. 2020) (citations and internal quotation marks omitted); Trevizo v. Berryhill, 871
15    F.3d 664, 678 (9th Cir. 2017) (citation omitted). The ALJ must identify what
16    testimony was found not credible and explain what evidence undermines that
17    testimony. Holohan v. Massanari, 246 F.3d 1195, 1208 (9th Cir. 2001). “General
18    findings are insufficient.” Lester, 81 F.3d at 834.
19          In a Function Report dated August 31, 2017, Plaintiff reported that she sleeps
20    during the day due to lack of energy and sometimes goes to the grocery store and
21    doctor’s appointments. (AR 196.) She does not shower every day, due to depression.
22    (AR 196.) She no longer cooks meals; she heats up frozen meals because she is “too
23    weak.” (AR 197.) She can load the dishwasher, vacuum, and do laundry, but in 15-
24    minute increments due to fibromyalgia pain in her joints and muscles. (AR 197-98.)
25    She no longer attends church in person because she lacks energy to get ready to go.
26    (AR 198.) She shops for groceries once a week or once every two weeks for 30-40
27    minutes. (AR 198.) Her hobbies have diminished to watching TV and doing light
28    cleaning. (AR 199.) When she can, she spends time with others on Facebook and

                                                5
Case 5:20-cv-00772-RAO Document 18 Filed 02/11/21 Page 6 of 10 Page ID #:2278



  1   on the telephone. (AR 199.) She does not go out to socialize unless she feels well
  2   enough to go to church. (AR 199-200.) She can walk 15-20 minutes before needing
  3   to rest for 30 minutes. (AR 200.) She can sometimes follow written or spoken
  4   instructions, depending on her fatigue and “fibromyalgia fog in the brain.” (AR 200.)
  5   She does not handle stress well. (AR 201.) She can handle changes in routine as
  6   long as she understands the change. (AR 201.) Some of her medications make her
  7   tired and dizzy. (AR 202.) In a 2018 Disability Report – Appeal, Plaintiff added that
  8   she has anxiety attacks when she leaves the house. (AR 213.)
  9         At the hearing on October 30, 2019, Plaintiff testified that she is not able to
10    complete tasks, as she gets “very tired during the day and sometimes [she] sleep[s]
11    five to six hours,” and it is hard to remember things. (AR 31.) She stated that she is
12    in a lot of physical, musculoskeletal pain. (AR 31, 36.) She only goes out for doctor’s
13    appointments or to the grocery store once or twice a month. (AR 32.) She can drive,
14    but only to the grocery store, which is a short distance away. (AR 33-34.) She cannot
15    work because of the pain and her inability to stay awake all day long. (AR 38.) She
16    can sit for 30 minutes and then must get up due to the pain. (AR 45.) She lives alone,
17    but she has friends that come over to assist her. (AR 46.) She eats TV dinners, can
18    pay her bills, and get her mail. (AR 46.) She attends church online. (AR 47.) She
19    takes care of two indoor Chihuahuas. (AR 32.)
20          The ALJ rejected Plaintiff’s subjective testimony because (1) her daily
21    activities were inconsistent with her allegations of disabling symptoms and
22    limitations; and (2) the objective medical evidence did not reflect the degree of
23    limitations alleged by Plaintiff. (AR 16-18.)
24          Regarding Plaintiff’s daily activities, the ALJ noted that “[s]ome of the
25    physical and mental abilities and social interactions required in order to perform these
26    activities are the same as those necessary for obtaining and maintaining
27    employment,” and found that Plaintiff’s “ability to participate in such activities is
28    inconsistent with her allegations of functional limitations.” (AR 18.) The ALJ noted

                                                 6
Case 5:20-cv-00772-RAO Document 18 Filed 02/11/21 Page 7 of 10 Page ID #:2279



  1   that Plaintiff could attend to her personal hygiene, prepare simple meals, complete
  2   light household chores, drive a vehicle, shop in stores, manage her finances, navigate
  3   a computer, talk on the phone, and display sufficient concentration and attention to
  4   follow television programs. (AR 18.)
  5         Generally speaking, an ALJ may use inconsistencies between a claimant’s
  6   testimony and his or her other statements, conduct, and daily activities as a basis for
  7   discounting his or her testimony. See Tonapetyan v. Halter, 242 F.3d 1144, 1148
  8   (9th Cir. 2001); Light v. Soc. Sec. Admin., 119 F.3d 789, 792 (9th Cir. 1997); see also
  9   Burkett v. Berryhill, 732 F. App’x 547, 552 (9th Cir. 2018) (“While transferability of
10    skills to a work setting is one way in which an ALJ may consider a claimant’s daily
11    activities, an ALJ may also discount claimant testimony where reported daily
12    activities contradict the claimant’s alleged extent of her limitations.”); Tommasetti v.
13    Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008) (holding inconsistencies between
14    symptom allegations and daily activities may act as a clear and convincing reason to
15    discount claimant’s credibility). In this case, however, this was not a convincing
16    reason for discounting Plaintiff’s testimony.
17          The Court agrees with Plaintiff that the ALJ mischaracterized Plaintiff’s
18    activities of daily living. The ALJ appeared to ignore evidence that Plaintiff did not
19    shower daily, only prepared frozen meals, completed light household chores in 15
20    minute increments, drove for short distances and infrequently, shopped for groceries
21    once or twice a month for 30-40 minutes at a time, and attended church online. The
22    ALJ does not explain how Plaintiff’s ability to perform these minimal activities
23    around her daytime sleep schedule establishes that her activities are inconsistent with
24    her subjective testimony or that she could perform medium work eight hours a day,
25    five days a week. Further, the ALJ failed to address how Plaintiff’s limited daily
26    activities would transfer to a workplace setting. See Orn, 495 F.3d at 639 (“The ALJ
27    must make specific findings relating to the daily activities and their transferability to
28    conclude that a claimant’s daily activities warrant an adverse credibility

                                                 7
Case 5:20-cv-00772-RAO Document 18 Filed 02/11/21 Page 8 of 10 Page ID #:2280



  1   determination.”) (internal quotation marks omitted). Accordingly, the record does
  2   not support the ALJ’s finding that Plaintiff’s activities were inconsistent with her
  3   symptom testimony. See Rawa v. Colvin, 672 F. App’x 664, 666 (9th Cir. 2016)
  4   (finding that where “the ALJ omitted a number of salient and dispositive facts and
  5   details when recounting [claimant’s] activity level,” including the fact that claimant
  6   drove only a couple of times per week and the fact that she experienced pain while
  7   engaged in certain activities, “[s]uch an inaccurate representation of the record can
  8   not constitute a specific, clear, and convincing reason for rejecting” claimant’s
  9   subjective symptom testimony).
10          The Commissioner highlights two reasons for discounting Plaintiff’s
11    subjective testimony that were not relied upon by the ALJ. First, the Commissioner
12    argues that Plaintiff admitted to other activities, such as taking classes and
13    participating in “lots of [other] church activities.” (JS 32; AR 259, 265, 282, 306.)
14    Second, the Commissioner acknowledges that Plaintiff’s activities “did not
15    necessarily support Plaintiff’s ability to perform medium work and Plaintiff may
16    have had some difficulties,” but argues that Plaintiff’s activities failed to establish
17    that Plaintiff had significant functional limitations. (JS 32). The Court is constrained
18    to review the reasons asserted by the ALJ. See Connett, 340 F.3d at 874.
19          Finally, the ALJ discounted Plaintiff’s subjective testimony because “the
20    medical evidence, signs and findings upon objective examination simply do not
21    reflect the degree of limitations” alleged by Plaintiff. (AR 16.) This reason cannot
22    form the sole basis for discounting symptom testimony. See Burch, 400 F.3d at 681
23    (“Although lack of medical evidence cannot form the sole basis for discounting pain
24    testimony, it is a factor that the ALJ can consider in his credibility analysis.”); Light,
25    119 F.3d at 792 (“[A] finding that the claimant lacks credibility cannot be premised
26    wholly on a lack of medical support for the severity of [her] pain.”). As this is the
27    only remaining reason the ALJ provided for discounting Plaintiff’s subjective
28    testimony, this reason alone is not sufficient.

                                                  8
Case 5:20-cv-00772-RAO Document 18 Filed 02/11/21 Page 9 of 10 Page ID #:2281



  1         Because the ALJ failed to provide specific, clear, and convincing reasons for
  2   discounting Plaintiff’s subjective testimony, remand is warranted on this issue.
  3         B.     The Court Declines to Address Plaintiff’s Remaining Issue
  4         Having found that remand is warranted, the Court declines to address
  5   Plaintiff’s remaining issue. See Hiler v. Astrue, 687 F.3d 1208, 1212 (9th Cir. 2012)
  6   (“Because we remand the case to the ALJ for the reasons stated, we decline to reach
  7   [plaintiff’s] alternative ground for remand.”); see also Augustine ex rel. Ramirez v.
  8   Astrue, 536 F. Supp. 2d 1147, 1153 n.7 (C.D. Cal. 2008) (“[The] Court need not
  9   address the other claims plaintiff raises, none of which would provide plaintiff with
10    any further relief than granted, and all of which can be addressed on remand.”).
11          C.     Remand for Further Administrative Proceedings
12          Plaintiff contends that the ALJ’s decision should be vacated and the matter
13    remanded for further proceedings. (JS 33.) The Commissioner agrees that, should
14    the Court find reversible error, it should remand for further administrative
15    proceedings. (JS 33 at n.12.)
16          The Court agrees with the parties that remand for further administrative
17    proceedings is appropriate, as further administrative review could remedy the ALJ’s
18    errors. See Brown-Hunter v. Colvin, 806 F.3d 487, 495 (9th Cir. 2015) (remanding
19    for an award of benefits is appropriate in rare circumstances).3 The Court finds that
20    the ALJ failed to provide specific, clear and convincing reasons supported by
21    substantial evidence to discount Plaintiff’s subjective testimony. On remand, the
22    3
        Before ordering remand for an award of benefits, three requirements must be met:
23    (1) the Court must conclude that the ALJ failed to provide legally sufficient reasons
      for rejecting evidence; (2) the Court must conclude that the record has been fully
24    developed and further administrative proceedings would serve no useful purpose; and
25    (3) the Court must conclude that if the improperly discredited evidence were credited
      as true, the ALJ would be required to find the claimant disabled on remand. Id.
26    (citations omitted). Even if all three requirements are met, the Court retains
27    flexibility to remand for further proceedings “when the record as a whole creates
      serious doubt as to whether the claimant is, in fact, disabled within the meaning of
28    the Social Security Act.” Id. (citation omitted).
                                                9
Case 5:20-cv-00772-RAO Document 18 Filed 02/11/21 Page 10 of 10 Page ID #:2282



  1   ALJ shall reassess Plaintiff’s subjective testimony. The ALJ shall then reassess
  2   Plaintiff’s RFC in light of the reassessment of Plaintiff’s subjective allegations and
  3   proceed through step four and step five to determine what work, if any, Plaintiff is
  4   capable of performing. This order does not preclude the ALJ from considering, on
  5   remand, any other arguments raised by Plaintiff.
  6   V.    CONCLUSION
  7         IT IS ORDERED that Judgment shall be entered REVERSING the decision of
  8   the Commissioner denying benefits and REMANDING the matter for further
  9   proceedings consistent with this Order.
 10         IT IS FURTHER ORDERED that the Clerk of the Court serve copies of this
 11   Order and the Judgment on counsel for both parties.
 12
 13   DATED: February 11, 2021
                                             ROZELLA A. OLIVER
 14
                                             UNITED STATES MAGISTRATE JUDGE
 15
 16
 17                                        NOTICE
 18   THIS DECISION IS NOT INTENDED FOR PUBLICATION IN WESTLAW,
      LEXIS/NEXIS, OR ANY OTHER LEGAL DATABASE.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                10
